OH SECOND REHEARING
Mr. Chief Justice Del Toro
delivered the opinion of the Court.
At the hearing granted both parties appeared hy their counsel and argued the question orally, and in addition, the appellees filed their written opposition to any modification of the judgment absolving the defendant from the payment of costs.
The appellees laid stress on the fact that the costs had not been imposed by this court, but by the district court which tried the case and whose judgment was affirmed, and that the appellant neither appealed expressly and separately from the pronouncement of costs nor assigned in its brief the imposition of costs as error.
It is not necessary to appeal separately from each of the pronouncements of‘a judgment. It will suffice to appeal from the judgment in order that it will be understood that all its pronouncements have been appealed from. Any pronouncement which is deemed by the appellant to be prejudicial to him and .contrary to the facts and the law must be assigned in his brief as error, and so argued. Otherwise an appellate court will not consider the point in deciding the appeal. This is the rule that we must follow in the present case and, therefore, we can not consider the objections now raised in argument by the defendant' and appellant.
In this connection, it would seem useful to quote from the decision of this court in Vere v. Bianchi, 36 P.R.R. 654, 656, as follows:
“The complainant, Charles Vere, no.w says that on appealing from the District Court of Mayagüez - he also appealed. from the pronouncement-of costs and'we find this to be true. On the other *240band, this claim for exemption from costs was abandoned in the brief. No assignment of errors touches this matter and the question is not discussed in any part of the brief presented to this court. We hold that the complainant, having in this manner renounced his right, should not now be heard in the matter of costs. We doubt if complainant’s position ought to be bettered after this lapse of time. ’ ’
The motion for reconsideration as to the imposition of the costs must also he denied.
Mr. Justice Wolf and Mr. Justice 'Aldrey dissented.